Name: Commission Decision of 27 June 1978 authorizing the French Republic not to apply Community treatment to women's, girls' and infants' woven overcoats, raincoats and other coats, cloaks and capes, jackets and blazers other than coats of impregnated, coated, covered or laminated woven fabric falling within heading No 59.08, 59.11 or 59.12, of wool, of cotton or of man-made textile fibres, falling within subheading ex 61.02 B (NIMEXE code 61.02-31, 32, 33, 35, 36, 37, 39, 40) of the Common Customs Tariff, originating in Yugoslavia and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-07-18

 nan